Mr. .Justice Sheldon delivered the opinion of the Court: In this case, the plaintiff in error, George J. Williams, was indicted, tried for and convicted of the offence of violating the provisions of the act in force July 1, 1877, (Laws 1877, p. 154; Starr & Curtis, 1602,) being “An act to regulate the practice of medicine in the State of Illinois, ” by practicing medicine without having any of the .qualifications required by that act. A fine of $200' was assessed by the court. It is insisted that the act under which the conviction was had is unconstitutional. We do not understand the. act to be challenged, in this respect, in the regard of its feature of prescribing qualifications for the practice of medicine. It is the common exercise of legislative power to prescribe regulations for securing the admission of qualified persons to professions and callings demanding special skill; and nowhere is this undoubtedly valid exercise of the police power of the State more wise and salutary, and more imperiously called for, than in the case of the practice of medicine. It concerns the preservation of- the health and the lives of the people. But the constitutional objection which is urged against the act is, that it is special legislation, contrary to article 4, section 22, of the State constitution, that “the General Assembly shall riot pass local or special laws granting to any corporation, association or individual any special or exclusive privilege, immunity or franchise whatever.” The special feature which is claimed, is the proviso to the act, which is: “Provided, that the provisions of this act shall not apply to those that have been practicing medicine ten years within this State. ” This proviso does not confer upon the ten years' practitioners any special privilege, immunity or franchise. It does not confer upon them anything—it leaves them as they are. But it is said the act is one to regulate the practice of medicine, and that it subjects to regulation only a class, to-wit, graduates with diplomas, and applicants for a certificate of examination, while the' ten years practitioners are not subjected to any regulation at all, by anything in the act. It becomes proper to look and see what the provisions of the act are. The first clause of the act is as follows: “Every person practicing medicine, in any of its departments, shall possess the qualifications required by this act. ” All the other provisions of the act, as we view them, only respect such qualifications, with the exception of one section, which requires any itinerant vender of any drug or nostrum ointment to pay a license of $100 a month. It was in the province of the legislature to prescribe what should be the qualifications for the practice of medicine, and what the mode in which they should be determined. The act provides, as to a graduate in medicine with a diploma, that he may practice upon his diploma, it being verified as pointed out by the act. In regard to others, it is provided they shall undergo an examination before the State board oí board of examiners, and may practice upon the certificate of the board. As respects the proviso, we regard it in the light of but prescribing a qualification,—that ten years practice within the State should constitute a qualification for practicing medicine. It is virtually conceded, in the argument of counsel for plaintiff in error, that the General Assembly might make the qualification of ten years, practice prior to the act, equal to the qualification of a diploma or of a certificate of examination, and that the proviso might have been unobjectionable had it been limited to the provisions of the act in respect of qualification; that its vice is in saying that “the provisions of this act, ”—that is, that not its provisions in respect of qualifications, but each and every of its provisions,—should not apply to the ten years practitioners. And it is said that there is one section which regulates practitioners in respect to conduct, giving the power to exclude them from practice for unprofessional or dishonorable conduct, and that this is a provision from which the ten years practitioners are, by the proviso, exempted. This section referred to is, that the board may refuse certificates to individuals guilty of unprofessional or dishonorable conduct, or may revoke certificates for like causes. As respects the objection of this provision unjustly discriminating between classes of practitioners, we regard it as but a regulation pertaining to qualifications for admission to practice. It certainly is such as regards applicants for admission. And as respects those who had been admitted to practice, on the board’s certificate, the provision essentially is, that where there has been abuse of the license granted, by having been guilty of unprofessional and dishonorable conduct, the licensing body may revoke the license which they had granted. All is really but in regulation of admission to practice upon the certificate of the board. It has no application to ten years practitioners, as they are not admitted to practice upon the board’s certificate, but they are, by the act itself, licensed to practice. The propriety of the provision, as regards the holders of certificates, in making their certificates subject to revocation by the board for unprofessional or dishonorable conduct, we do not regard as involved in this ease, or that we are called upon to express any opinion thereon. Plaintiff in error has no grievance in this respect. He has not had any certificate revoked, has never received a certificate, or been licensed to practice; and if, in this particular, the act could be regarded as unconstitutional, we would not hold the entire act for that reason to be void, or to be so in so far as it bears upon the plaintiff in error. See State of West Virginia v. Dent, 25 W. Va. 1, West v. Cutter, 37 Ohio St. 347, and State of Minnesota ex rel. v. State Board of Medical Examiners, 34 Minn. 387, where the validity of similar enactments was sustained. It is assigned for error that there is no evidence in the record tending to show that plaintiff in error had not complied with the requirements of this law, and had not practiced medicine ten years previous to 187^, and in refusing to instruct the jury that the.burden was on the prosecution to make such proof. The case comes within the general rule upon this subject, which is laid down by Greenleaf on Evidence, (vol. 1, see. 79,) as follows: “But where the subject matter of a negative averment lies peculiarly within the knowledge of the other party, the averment is taken as true, unless disproved by that party. Such is the ease in civil or criminal prosecutions for a penalty for doing an act which the statutes do not permit to be done by any persons, except those who are duly licensed therefor, as, for selling liquors, exercising a trade or profession, and the like. ” And see Great Western Railroad Co. v. Bacon, 30 Ill. 347; Harbaugh v. City of Monmouth, 74 id. 367. The judgment will be ,affirmed. Judgment affirmed.